Citation Nr: 1704634	
Decision Date: 02/15/17    Archive Date: 02/24/17

DOCKET NO.  10-49 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to an initial compensable rating for lumbar spine degenerative disc disease of the lumbar spine with lumbosacral strain prior to August 23, 2011.


2. Entitlement to an initial rating in excess of 10 percent for cervical spine degenerative joint disease and degenerative disc disease prior to August 23, 2011.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Thomas, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from June 1970 to June 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which, in pertinent part, granted service connection for a cervical spine disability and assigned a 10 percent initial rating, effective April 16, 2009, and granted service connection for a lumbar spine disability and assigned a noncompensable rating, effective April 16, 2009.  

In an October 2011 rating decision, during the pendency of the present appeal, the RO granted a 10 percent rating for the Veteran's lumbar spine disability, effective April 23, 2011.  Because less than the maximum available benefit for a schedular rating was awarded and because the increases were not awarded for the entirety of the claims period, the claims remain before the Board.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); AB v. Brown, 6 Vet. App. 35 (1993).

In April 2015, the Board, in pertinent part, denied the claims for increased initial ratings prior to August 23, 2011 for lumbar and cervical spine disabilities.  The Veteran appealed the April 2015 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In November 2015, the parties filed a Joint Motion for Partial Remand (JMPR) asking the Court to vacate the Board's April 2015 decision in pertinent part and remand the issues of entitlement to a rating in excess of 10 percent for a cervical spine disability prior to August 23, 2011 and entitlement a compensable rating for a lumbar spine disability prior to August 23, 2011 back to the Board for further development and readjudication in compliance with the directives specified.  The Court granted the November 2015 JMPR in a November 2015 order, finding that the Board erred by relying on inadequate medical examinations to deny increased ratings for the period prior to August 23, 2011.  Specifically, the JMPR stated that the August and December 2009 VA examination reports are inadequate under Mitchell v. Shinseki, 25 Vet. App. 32, 43-44 (2011).  The parties agreed that a remand was necessary.  Therefore, the Court vacated the portions of the Board's April 2015 decision denying entitlement to a rating in excess of 10 percent for a cervical spine disability prior to August 23, 2011 and a compensable rating for a lumbar spine disability prior to August 23, 2011, and remanded the matter to the Board.

In February 2016, pursuant to the November 2015 JMPR, the Board remanded the issues of entitlement to increased initial ratings prior to April 23, 2011 for lumbar and cervical spine disabilities for further development.  There has been substantial compliance with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998) (finding that a remand by the Board confers on the Veteran the right to compliance with its remand orders).  The Board notes that the United States Court of Appeals for Veterans Claims (Court) has indicated that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand).

VA treatment notes dated in November and December 2016 raise the issue of entitlement to an increased rating for the service-connected lumbar spine disability.  This issue has not yet been adjudicated by the RO as the agency of original jurisdiction (AOJ) and is REFERRED to the RO for appropriate action.  The Board clarifies that the lumbar spine issue currently on appeal here focuses solely on the Veteran's spine disability prior to August 23, 2011.  


FINDINGS OF FACT

1. Prior to August 23, 2011, the Veteran's lumbar spine disability was manifested by degenerative disc disease with the functional equivalent of forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, when also considering his functional impairment during weekly flare-ups.  

2. Prior to August 23, 2011, there was no evidence of forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, or incapacitating episodes of IVDS. 

3. Prior to August 23, 2011, the Veteran's cervical spine disability was manifested by degenerative joint disease and degenerative disc disease with the functional equivalent of forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees, when also considering his functional impairment during weekly flare-ups.  

4.  Prior to August 23, 2011, there is no evidence of forward flexion of the cervical spine to 15 degrees or less; unfavorable ankylosis of the cervical spine or entire spine; or incapacitating episodes of IVDS.


CONCLUSIONS OF LAW

1.  With reasonable doubt resolved in favor of the Veteran, the criteria for an initial rating of 10 percent, but no higher, for the lumbar spine disability, prior to August 23, 2011, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 4.59, 4.71a, Diagnostic Code (DCs) 5235-5243 (2016); Burton v. Shinseki, 25 Vet. App. 1 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995).

2.  With reasonable doubt resolved in favor of the Veteran, the criteria for an initial rating of 20 percent, but no higher, for the cervical spine disability, prior to August 23, 2011, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 4.59, 4.71a, DCs 5003, 5010, 5237 (2016); Burton v. Shinseki, 25 Vet. App. 1 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Procedural Duties

The Veterans Clams Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

As noted above, the claims for increased ratings for lumbar and cervical spine disabilities arise from the Veteran's disagreement with the ratings assigned in connection with the grants of service connection for these disabilities.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions such as the propriety of the assigned rating, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007).  Consequently, further discussion of the VCAA's notification requirements with regard to these claims is unnecessary.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c), (d) (2016).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4) (2016).  In this case, VA obtained the Veteran's service treatment records, post-service treatment records, VA treatment records, and the Veteran's statements in support of the claims.  For the applicable time period on appeal here, the Veteran was afforded VA examinations of the spine in August 2009, and December 2009, and a retrospective VA medical opinion was obtained in October 2016.

The Veteran and his representative have not identified, and the record does not otherwise suggest, any additional existing evidence that is necessary for a fair adjudication of this claim that has not been obtained and that is obtainable.  The Veteran has received all essential notice and has had a meaningful opportunity to participate effectively in the development of this claim.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir., 2004).  VA's duties to notify and assist him with this appeal have been satisfied.  

The claims for entitlement to higher initial ratings for lumbar and cervical spine disabilities are thus ready for consideration on the merits.


Laws and Regulations - Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4 . 

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disability.  38 U.S.C.A. § 1155 (West 2014).  Evaluation of a service-connected disability requires a review of the Veteran's entire medical history regarding that disability.  38 C.F.R. §§ 4.1, 4.2 (2016); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  See 38 C.F.R. § 4.3.  

If there is a question as to which rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7(2016). 

Evidence to be considered in the appeal of an initial assignment of a disability rating is not limited to that reflecting the current severity of the disorder.  Fenderson v. West, 12 Vet. App. 119 (1999).  In Fenderson, the Court also discussed the concept of the "staging" of ratings, finding that in cases where an initially assigned disability evaluation has been disagreed with, it is possible for a Veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126-28; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2016).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2016).

It is possible for a Veteran to have overlapping disabilities which are attributable to distinct diseases or injuries.  Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a veteran's service-connected disability.  
38 C.F.R. § 4.14 (2016).  

The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the veteran.  Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011).  In doing so, equal weight is not accorded to each piece of evidence in the record as every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert, 1 Vet. App. at 53; see also 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


Increased Initial Rating for a Lumbar Spine Disability - Analysis

The Veteran has been assigned a noncompensable initial rating prior to August 23, 2011 for his lumbar spine disability, pursuant to 38 C.F.R. § 4,71a, DC 5243, applicable to IVDS.  He asserts that a higher rating is warranted prior to August 23, 2011.  

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes).  38 C.F.R. § 4.71a.

Under the General Rating Formula, a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, DCs 5235-5242.

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.  38 C.F.R. § 4.71a.

Alternatively, the spine disability may be rated under the IVDS Formula. Under this formula, incapacitating episodes having a total duration of at least six weeks during the past 12 months warrants a 60 percent rating.  For incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months, a 40 percent rating is warranted.  With incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months, a 20 percent rating is warranted.  With incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months, a 10 percent rating is warranted.  38 C.F.R. § 4.71a, DC 5243.

For these purposes, an incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  Id. at Note (1).

Rating factors for a disability of the musculoskeletal system include functional loss due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, weakness, excess fatigability, incoordination, pain on movement, swelling, or atrophy. 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995). 

In evaluating musculoskeletal disabilities, the VA must determine whether pain could significantly limit functional ability during flare-ups, or when the joints are used repeatedly over a period of time.  See DeLuca, 8 Vet. App. at 206. 

Under 38 C.F.R. § 4.59, painful motion is a factor to be considered with any form of arthritis; however 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  The United States Court of Appeals for Veterans' Claims also has recently held, that "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  Rather, pain, may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination [, or] endurance."  Id., quoting 38 C.F.R. § 4.40.

Turning now to the relevant evidence of record, VA x-rays of the lumbar spine taken in November 2004 show evidence of mild lumbar dextro-curvature.  

VA treatment records dated in July 2007 indicate that the Veteran's low back pain worsened with sitting, standing, walking, bending, and lifting.  There was no leg weakness or numbness.

The Veteran was afforded a VA compensation examination of the spine in August 2009.  The Veteran complained of non-radiating pain in the lumbar area of his spine, and indicated that it bothered him on a daily basis.  He described the pain as mild to moderate.  He reported no incapacitating episodes in the past 12 months.  He stated that he had no acute flare-ups of his back pain that were incapacitating in the past 12 months, and indicated that he had no related neurological abnormalities.  His lumbar spine disability did not cause occupational impairment.  He had a normal spinal contour and gait.  Forward flexion was 90 degrees, and the combined range of motion of the thoracolumbar spine was 240 degrees.  The VA examiner indicated that there was no objective evidence of pain, painful motion, spasm, weakness, or tenderness.  There was no ankylosis.  No additional limitations were noted with three repetitions of movement.  In the November 2015 JMPR, this examination is inadequate for rating purposes to the extent that it did not consider whether pain in the lumbar spine could significantly impact functional ability during a flare-up.

The Veteran was afforded an additional VA examination in December 2009.  The Veteran stated that his back pain was constant, and he described the pain as a dull ache with intermittent pain down the left side of his hip with stair climbing or "bending over to pick something up."  He stated that he was unable to tie his shoes because of the pain.  He described one incapacitating period of bedrest for three to four days occurring six years prior, but stated that he had not had any incapacitating episodes since that time.  He occasionally wore a back brace.  He stated he had no spasms, but had occasional pain.  While the Veteran reported a history of urinary frequency and nocturia, the VA examiner opined that these symptoms were not etiologically related to the service-connected lumbar spine disability.  He had lumbar spine pain that he described as a mild ache lasting for hours and occurring one to six days a week.  He indicated that there was radiation of pain down his left leg intermittently.  The Veteran also reported having moderate weekly flare-ups that lasted for hours and were precipitated by bending and stair climbing.  He stated that there was no additional limitation of motion or other functional impairments during flare-ups.  Upon examination, the Veteran's posture and gait were normal.  He had no abnormal spinal curvatures and no ankylosis of the thoracolumbar spine.  There was no objective evidence of spasm, atrophy, guarding, pain with motion, tenderness, or weakness.  Active forward flexion was 90 degrees, and there was no objective evidence of pain on active range of motion.  There was no objective evidence of pain or additional limitations after three repetitions of range of motion.  All neurological testing was normal.  There was no impact on the Veteran's usual occupation, and mild effect on his ability to do chores, exercise, and dress.  As stated in the November 2015 JMPR, this examination is inadequate for rating purposes to the extent that it did not consider whether pain in the lumbar spine could significantly impact functional ability during a flare-up.

Pursuant to the April 2016 Board remand, a VA retrospective medical addendum was obtained in October 2016 to address the Veteran's spinal disability prior to August 23, 2011.  After reviewing the record, the VA examiner opined that the Veteran's flare-ups of lumbar spine pain would cause additional pain with bending, lifting, walking, or standing for extended periods during a flare.  The examiner stated that the Veteran's ability to bend and lift would be expected to decrease during flare-ups, with a predicted loss of flexion and/or extension of 5 to 10 degrees.  The Veteran's ability to stand and walk would also be affected as he would not be able to walk as far or stand as long.

Based on the above, the lay and medical evidence of record establishes that the Veteran's lumbar spine disability warrants an initial rating higher than 10 percent prior to August 23, 2011.  The Veteran was able to forward flex his lumbar spine to 65 degrees, at worst, during the above-noted VA examinations and this finding does not meet the criteria for a 20 percent rating.  However, the Veteran has reported constant lumbar pain and weekly flare-ups lasting for hours and precipitated by stair climbing and bending.  VA treatment notes dated in July 2007 reflect a worsening lumbar pain with sitting, standing, walking, bending, and lifting.  Additionally, the 2016 VA addendum, which addressed the Veteran's disability picture prior to August 2011, indicates that the Veteran would have experienced an additional loss of 5 to 10 degrees during a flare-up; as forward flexion was normal (to 90 degrees) during the 2009 examinations, flexion would be approximated to 80 degrees, at worst.  Nevertheless, in consideration of the Veteran's painful motion, additional functional loss during a flare-up, the Board finds, resolving all doubt in his favor and in consideration of this functional impairment and the holdings of Deluca, Mitchell, and Burton, that the criteria for a 10 percent rating for his lumbar spine disability prior to August 23, 2011 are approximated.  

A rating higher than 10 percent however is not warranted.  Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour have not been shown or approximated.  

The IVDS formula also does not allow for a rating higher than 10 percent.  The Veteran indicated, during the December 2009 examination, that he had experienced one "incapacitating" episode of back pain six years earlier.  However, there is no evidence that this episode was incapacitating, as defined by regulation (i.e., one requiring physician prescribed bed rest).  Because there is no evidence of any incapacitating episodes, let alone, any episodes having a total duration of at least two weeks but less than four weeks during the past 12 months, a rating higher than 10 percent under DC the IVDS Formula prior to August 2011 is not warranted.  See DC 5243.

The Veteran, as a layperson, is competent to report observable symptoms such as pain in his lumbar spine.  See Layno v. Brown, 6 Vet. App. 465 (1994).  However, a layperson is not competent to identify a specific level of lumbar spine disability according to the appropriate diagnostic code.  Such competent evidence concerning the nature and extent of the Veteran's service-connected lumbar spine disability has been provided by VA medical professionals who have examined him during the current appeal.  The medical findings directly address the criteria under which this disability is evaluated, and these records are the most probative evidence of record. They are accorded greater weight than any lay reports of symptomatology higher than what is contemplated by the 20 percent rating assigned herein.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991).

For these reasons, and resolving all reasonable doubt in favor of the Veteran, the Board finds the weight of evidence supports an initial disability rating of 10 percent, but no higher, for a lumbar spine disability, prior to August 23, 2011.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.71a (2016).

The Board also considered whether a separate rating for any neurological impairment associated with the lumbar spine disability is warranted.  However, the Veteran denied radicular pain during July 2007 treatment and the August 2009 VA examination.  While the Veteran complained during the December 2009 VA examination of an intermittent pain down the left side of his hip with stair climbing or bending, all neurological testing was normal.  The VA examinations demonstrated that all sensory tests were normal.  There were no signs of fatigue, spasms, weakness, decreased motion, numbness, paresthesias, leg or foot weakness, or bladder complaints.  Therefore, no rating based upon neurological manifestations is warranted.  Based on the evidence, both lay and medical, the Board finds that a separate rating for associated neurological impairment is not warranted.


Increased Initial Rating for a Cervical Spine Disability - Analysis

The Veteran is currently in receipt of a 10 percent initial rating for a cervical spine disability, which is rated under 38 C.F.R. § 4.71a, DC 5010-5237, for cervical strain.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27. 

DC 5010 instructs that traumatic arthritis is to be evaluated as degenerative arthritis under DC 5003.  38 C.F.R. § 4.71a. Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved. Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  When, however, the limitation of motion of the specific joint or joints involved is no compensable under the diagnostic codes, an evaluation of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion.  DC 5003.  For the purpose of rating disability from arthritis, the knee is considered a major joint.  38 C.F.R. § 4.45 (f).

With regard to cervical spine disabilities, the General Rating Formula for Diseases and Injuries of the Spine provides a 10 percent rating for forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is provided for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent disability rating is provided for flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A 40 percent disability rating is provided for unfavorable ankylosis of the entire cervical spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a, DCs 5235-5242.

The Veteran was afforded a VA examination of the cervical spine in August 2009.  The Veteran complained of non-radiating pain in the cervical spine area, and indicated that it bothered him on a daily basis.  He described the pain as mild to moderate.  He reported no incapacitating episodes in the past 12 months.  He stated that he had no acute flare-ups of his back pain that were incapacitating in the past 12 months, and indicated that he had no related neurological abnormalities.  The Veteran reported that his cervical spine disability did not cause occupational impairment.  He had a normal spinal contour and gait.  Forward flexion was 45 degrees, extension was 45 degrees, left lateral flexion was 45 degrees, right lateral flexion 40 degrees with mild discomfort, left lateral rotation was 80 degrees, and right lateral rotation was 70 degrees with mild discomfort.  The VA examiner indicated that there was no objective evidence of pain, painful motion, spasm, weakness, or tenderness.  There was no ankylosis.  No additional limitations were noted with three repetitions of movement.  In the November 2015 JMPR, this examination is inadequate for rating purposes to the extent that it did not address where pain in the cervical spine set in during range of motion testing. 

The Veteran was afforded an additional VA examination in December 2009.  He described symptoms of neck stiffness so that he had to move his upper torso in order to look behind him.  He stated he had no spasms, but had occasional pain.  Cervical active flexion was 45 degrees, extension was 35 degrees, left lateral flexion was 30 degrees, left lateral rotation was 50 degrees, right lateral flexion was 30 degrees, and right lateral rotation was 40 degrees.  There was objective evidence of pain on active range of motion, and objective evidence of pain following repetitive motion.  However, there was no additional limitation after three repetitions of range of motion.  The VA examiner opined that the Veteran's cervical spine disability had a significant effect on his usual occupation, due to his decreased mobility.  He also reported that the disability effective his ability to drive, as he had to turn his upper torso intermittently to see the full back view when driving.  Upon examination, the Veteran's posture and gait were normal.  He had no abnormal spinal curvatures and no ankylosis of the thoracolumbar spine.  There was no objective evidence of spasm, atrophy, guarding, pain with motion, tenderness, or weakness.  All neurological testing was normal.  As stated in the November 2015 JMPR, this examination is inadequate for rating purposes to the extent that it did not address where pain in the cervical spine set in during range of motion testing.

Pursuant to the November 2015 JMPR and April 2016 Board remand, a VA retrospective addendum was obtained in October 2016 to address the Veteran's spinal disabilities prior to August 23, 2011.  After reviewing the record, the VA examiner stated that the Veteran's recorded ranges of motion would result in him having difficulty rotating his head to look behind his back, or looking upward or downward, without increased pain.  

First, a higher rating of 20 percent is not warranted under the Formula for Rating IVDS prior to August 23, 2011, as there is no evidence of incapacitating episodes of cervical spine IVDS having a total duration of at least two weeks but less than four weeks during the past 12 months.  All the VA examination reports noted that the Veteran had no incapacitating episodes in the last twelve months.  None of the treatment records indicate that he has had any incapacitating episodes as defined by the regulation, i.e., physician prescribed bedrest.  Therefore, a higher rating based on incapacitating episodes is not warranted.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2016).

As the Veteran is not entitled to an increased rating based on incapacitating episodes, it is necessary to determine whether he is entitled to a higher rating based on his orthopedic and neurological manifestations.

Turning to the orthopedic manifestations, to warrant a higher rating of 20 percent, the Veteran must have demonstrated forward flexion of the cervical spine to greater than 15 degrees but not greater than 30 degrees, or combined range of motion of the cervical spine not greater than 170 degrees or muscle spasm or guarding severe enough to result an abnormal gait or abnormal spinal contour.  38 C.F.R. § 4.71a, Diagnostic Code 5242 (2016).  However, based on the record, as outlined above, the Board finds that DC 5242 does not allow for a higher rating of 20 percent.  Specifically, the Veteran's flexion of the cervical spine had been limited, at most, to 40 degrees and the combined range of motion had been limited at most to 230 degrees.  

Nevertheless, the evidence does demonstrate pain on motion during a flare-up limiting his ability to rotate his neck and look up and down.  In consideration of the holdings in DeLuca, Mitchell, and Burton, and resolving all reasonable doubt in favor of the Veteran, the Board finds that forward flexion of the cervical spine to greater than 15 degrees but not greater than 30 degrees have been approximated for the rating period prior to August 23, 2011, when also considering his functional impairment during flare-ups.  A 20 percent initial rating is therefore warranted.   

A rating higher than 20 percent however is not warranted for the Veteran's cervical spine disability, as there is no evidence of  flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  The Veteran is able to flex, extend, and rotate his neck, albeit with pain.  

The Veteran, as a layperson, is competent to report observable symptoms such as pain in his cervical spine.  See Layno v. Brown, 6 Vet. App. 465 (1994).  However, a layperson is not competent to identify a specific level of cervical spine disability according to the appropriate diagnostic code.  Such competent evidence concerning the nature and extent of the Veteran's service-connected cervical spine disability has been provided by VA medical professionals who have examined him during the current appeal.  The medical findings directly address the criteria under which this disability is evaluated, and these records are the most probative evidence of record. They are accorded greater weight than any lay reports of symptomatology higher than what is contemplated by the 20 percent rating assigned herein.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991).

The Board also considered whether a separate rating is warranted for neurological impairment associated with the cervical spine disability.  However, the record does not indicate that there is any evidence of an objective neurologic abnormality that is attributable to the service-connected cervical spine disability.  Therefore, the Board finds that a separate rating is not in order for any associated neurological impairment. 

For these reasons, and resolving all reasonable doubt in favor of the Veteran, the Board finds the weight of evidence supports an initial disability rating of 20 percent, but no higher, for a cervical spine disability prior to August 23, 2011.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7, 4.71a.

Extraschedular Consideration

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating criteria adequately contemplate the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If his disability picture meets the second inquiry, then the third step is to refer the case to the Director of Compensation Service to determine whether an extraschedular rating is warranted.

Turning to the first step, the Board finds that the symptomatology and impairment caused by the Veteran's lumbar and cervical spine disabilities are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.   The schedular rating criteria specifically provide for ratings based on limitation of motion, including due to pain, stiffness and other orthopedic factors.   See 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, DC 5235-5243; 4.125a; see also DeLuca at 202.  In this regard, the Veteran's lumbar and cervical spine disabilities are manifested by symptoms of limitation of motion, painful motion, fatigability, and pain on walking, standing, bending, or sitting.  The Board has additionally considered ratings under alternate schedular rating criteria as discussed above.   See 38 C.F.R. § 4.20; see also Schafrath, 1 Vet App. at 595.  

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321 (b) ] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321 (b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  There is thus neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.

Finally, the Board considered whether the issue of entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities was reasonably raised by the record in this case.   Rice v. Shinseki, 22 Vet. App. 447 (2009).   However, in this case, neither the evidence nor the Veteran suggests unemployability due to his service-connected disabilities prior to August 2011.  Therefore, entitlement to a TDIU is not considered part of the present appeal.

ORDER

Prior to August 23, 2011, an initial rating of 10 percent, but no higher, for the Veteran's lumbar spine disability is granted, subject to the laws and regulations governing monetary benefits.

Prior to August 23, 2011, an initial rating of 20 percent, but no higher, for the Veteran's cervical spine disability is granted, subject to the laws and regulations governing monetary benefits.
.


____________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


